NUMBER 13-09-00361-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE PBF INVESTMENTS, LIMITED


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Per Curiam Memorandum Opinion1

        Relator, PBF Investments, Limited, filed an amended petition for writ of mandamus

with request for emergency relief in the above cause. The Court granted the emergency

stay and requested and received a response from the real party in interest.




        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown itself entitled to the

relief sought. Accordingly, the stay previously imposed by this Court is LIFTED and the

petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).



                                                         PER CURIAM


Memorandum Opinion delivered and filed
this 25th day of August, 2009.




                                             2